Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected Group I, claims 1-12, with traverse. Claims 13-23 are provisionally with drawn as stated to in the response filed on 11/09/2021. As currently presented, claims 1-12 are being examined as shown below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sun (2015/0212254).

Regarding claim 1, Sun discloses a light-emitting keyboard(fig 1)comprising: a bracket having an opening;(20) a keycap(30) disposed on the bracket and connected to the bracket via a support assembly(21); a circuit layer disposed between the keycap and the bracket (para 0014); a composite light-emitting layer disposed under the bracket(42, LEDs), comprising: a substrate(40); a circuit disposed on the substrate(41); and a light source located under the keycap 

Regarding claim 2, a top surface of the spacing layer is higher than a top surface of the light source (Para. 0014).

Regarding claim 3, a top surface of the light source is located within the opening, and the top surface of the light source is lower than a top surface of the bracket (Para. 0014).

Regarding claim 4, a first light-reflecting coating (20) and a first light-shielding coating (23), the substrate is a light-transmitting substrate, the light source and the circuit are disposed on an upper surface of the substrate, the first light-reflecting coating is disposed on a lower surface of the substrate, and the first light-shielding coating is disposed under the first light-reflecting coating (para. 0014).

Regarding claim 8, the spacing layer is a light guide plate, and a plurality of microstructures is arranged on a surface of the spacing layer (10, 11, Para. 0015).



.

Allowable Subject Matter
Claims 5-7.9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art cited does not anticipate individually or teach in combination the limitations of the above claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dasai and Shipman disclose illuminated keyboards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875